Citation Nr: 1447064	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable evaluation for service-connected hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded in order to afford the Veteran a personal hearing before the Board via videoconference.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in accordance with the Veteran's request to schedule him for a videoconference hearing with a Veterans Law Judge at the earliest possible opportunity.  

After the hearing is conducted, or if the Veteran withdraws the request or fails to report, the claims file should be returned to the Board for the purpose of appellate review in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



